DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 2, it is unclear as to what is being claimed due to the claim limitation “…has a sleeve length along a central axis of the insulating sleeve…” since said limitation “a sleeve length,” being inferentially included, i.e. it is unclear if said “sleeve length” is being functionally or positively recited

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4, 7 & 9-12  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sommer et al. (US 2007/0156219).
Sommer et al. discloses;
1. A subcutaneous lead (e.g., element 10) for an implantable cardiac device, in particular for a defibrillator or/and a pacemaker, comprising: a lead body, itself comprising at least one sensing electrode (e.g., via the disclosed ‘first’ and ‘second’ electrodes); and further comprising an insulating sleeve (e.g., via the disclosed ‘elongated body 20’ that functions as an insulating sleeve) into which the lead body is threaded so that the insulating sleeve and the lead body are movable relative to each other (e.g., via the disclosed central lumen, conductor and fixation helix being adapted to rotate and/or advance in respect to one another) so as to at least partially cover the at least one sensing electrode with the insulating sleeve {e.g., [0015]-[0016], [0025]-[0028] & (Figs 2-4)}.

2. The subcutaneous lead of according to claim 1, wherein the insulating sleeve has a sleeve length along a central axis of the insulating sleeve longer than a sensing electrode length of the sensing electrode  along a central axis of the sensing electrode; and wherein the insulating sleeve comprises a lateral opening (e.g., via the disclosed window 46) in a side wall of the insulating sleeve so that the lateral opening is positioned above the sensing electrode {e.g., [0025]-[0028] & (Fig 4)}.

3. The subcutaneous lead of claim 2, wherein the insulating sleeve, respectively the lead body, is movable longitudinally and/or radially relative to a central axis of the lead body, respectively to a central axis of the insulating sleeve {e.g., [0025]-[0028] & (Fig 4)}.



7. The subcutaneous lead of claim 4, wherein the assembly formed by the first and second sensing electrodes is configured for a cardiac stimulation function [e.g., 0012].

9. The subcutaneous lead of according to claim 8, wherein a second portion of the insulating sleeve  along a central axis (A1) of the insulating sleeve comprises at least one fixing means configured to prevent longitudinal movement of the insulating sleeve relative to a central axis of the lead body and/or for attaching the insulating sleeve to a muscular tissue (e.g., via the disclosed fixation helix 24, [0016]-[0018]).

10. The subcutaneous lead of claim 1, wherein the lead body comprises at least one stop element projecting from the lead body at least partially around the lead body capable of blocking a longitudinal movement of the insulating sleeve relative to a central axis of the lead body {e.g., via the disclosed protruding-retention structure 38 and retention holes 40, [0020] & (Fig 2)}.

11. The subcutaneous lead of claim 4, wherein at least one of the first sensing electrode and the second sensing electrode is a flexible electrode comprising one or more filaments wound around the lead body.

12. The subcutaneous lead of claim 1, wherein the insulating sleeve is realized in at least two separate parts, each part of the insulating sleeve comprising at least one lateral opening.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US 2007/0156219) in view of Gerber et al. (US 9,724,126).
Sommer et al. discloses the claimed invention having a subcutaneous lead comprising an insulative sleeve that is movable relative to a lead body and partially covers the at least one sensing electrode except wherein said insulative sleeve comprises two lateral openings in a sidewall so the lateral opening(s) is positioned above the sensing electrode(s) and wherein said insulative sleeve comprises a radio opaque material.  Gerber et al. teaches that it is known to use an insulative introducer (e.g., element 400) defined by an elongated body (e.g., element 410) and lumen (e.g., element 420), wherein the lumen is slidingly related to an implantable lead (e.g., element 20), wherein said introducer further comprises a plurality of openings or windows (e.g., elements 430-433) that are aligned with and positioned relative to the electrodes (e.g., elements 90) of said lead, in which said introducer may further comprise a marking or fiducial (e.g. element 29) [e.g., (col 4, ln 60-67)-(col 5, ln 1-65), (col 8, ln 37-67) & (Figs 4-7 & 16-17)].  Note that the examiner is interpreting the disclosed introducer and marking/fiducial as being the claimed insulative sleeve and radio opaque material.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the insulative sleeve as taught by Sommer et al. with the use of multiple openings/windows to expose the electrodes and the use of a marker/fiducial as taught by Gerber et al. since such a modification .
Allowable Subject Matter
Claim8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (as cited) fails to disclose, suggest and/or teach a first portion of an insulative sleeve along a central axis of said sleeve comprising a sidewall that has at least one flat surface and has a cross sectional relative to a central axis of the insulating sleeve of polygonal geometry.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792